DETAILED ACTION
This is a first office action in response to application No. 16/952,894 filed on 11/19/2020, in which claims 1 - 20 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 - 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
I.	Re-claim 17, Applicant recites “the resonance frequency of the piezoelectric unit is lower than 300 Hz.” from which claim 17 depends on claim 13, recites “a resonance frequency of the piezoelectric unit is lower than 500 Hz.” Therefore, the limitation “the resonance frequency of the piezoelectric unit is lower than 300 Hz” is already included by claim 13. 
II.	Re-claim 18, Applicant recites “a resonance frequency of the piezoelectric unit is lower than 500 Hz.” from which claim 18 depends on claim 17, recites “the resonance frequency of the piezoelectric unit is lower than 300 Hz.” It is unclear how claim 18 aims to further define the claimed invention. 
III.	Claim 20, Applicant recites “The haptic feedback module defined in claim 16, wherein the piezoelectric units each comprise an elastic component and a piezoelectric component, wherein the piezoelectric component is located between the elastic component and the second soft circuit board, and the piezoelectric component has a third length L3, wherein the first length L1 is 10-20% of the third length L3.” This limitation is already recited in claim 16, from which claim 20 depends, and it is unclear how claim 20 aims to further define the claimed invention. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 19 incorporate this limitation by dependency. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,360,562. Although the claims at issue are not identical, the claims are not patentably distinct from each other because the patent and the current application are claiming common subject matter, as follows: 
6.	Comparing the current application with Patent No. 11,360,562 as below:
Current Application No. 16/952,894 
  Patent No. 11,360,562  
Claim 1, A piezoelectric vibration module comprising: a first soft circuit board, comprising a plurality of cutting areas, wherein adjacent cutting areas are spaced with a cut through groove; and a plurality of piezoelectric units, wherein each of the piezoelectric units is respectively configured below each of the cutting areas.
Claim 13, A haptic feedback module, which comprises a touch panel and a piezoelectric vibration module as defined in Claim 1, wherein the piezoelectric vibration module is configured below the touch panel, wherein when any one of the plurality of piezoelectric units generates a piezoelectric effect, a resonance frequency of the piezoelectric unit is lower than 500 Hz.
Claim 14, The haptic feedback module defined in Claim 13, wherein each of the first electrode areas has a first length L 1 and each of the piezoelectric units has a second length L2, wherein the first length L1 is 10-20% of the second length L2. 

Claim 1, A haptic feedback module, comprising a touch panel and a piezoelectric haptic feedback module, wherein the piezoelectric haptic feedback module is located below the touch panel, the piezoelectric haptic feedback module comprising: a first soft circuit board, comprising a plurality of first electrode areas, wherein each of the first electrode areas has a first length L1, and a plurality of piezoelectric units, wherein each of the piezoelectric units is configured below each of the first electrode areas, and each of the piezoelectric units comprises a piezoelectric component, the piezoelectric component having a second length L2, wherein the first length L1 is 10-20% of the second length L2, wherein the each of the piezoelectric units is electronically connected to the each of the first electrode areas and when one of the plurality of piezoelectric units generates a piezoelectric effect, a resonance frequency generated by the piezoelectric haptic feedback module is lower than 500 Hz.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 5 - 6 and 10 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. “US 2013/0004922”.

Re-claim 1, Takahashi teaches a piezoelectric vibration module (fig. 1; actuator 32a to 32f and par. [0026]) comprising: 
a first soft circuit board, (fig. 1; 50 upper wiring substrate include flexible substrate) comprising a plurality of cutting areas, (fig. 1; 53c - 53f) wherein adjacent cutting areas are spaced with a cut through groove (fig. 1; 53a - 53b); (fig. 1-3 and pars. [0070] - [0071]) and 
a plurality of piezoelectric units, (fig. 1; actuator 32a to 32f) wherein each of the piezoelectric units (fig. 1; actuator 32a to 32f) is respectively configured below each of the cutting areas (fig. 1; 53c - 53f). (see fig. 1)
Re-claim 5, Takahashi teaches wherein the first soft circuit board (fig. 1; 50 upper wiring substrate include flexible substrate) comprises a plurality of first electrode areas, (fig. 3; electrodes 55a, 55b, 55c, 55d, 55e, and 55f) wherein each of the first electrode areas is configured in each of the cutting areas (fig. 1; 53c - 53f). (figs. 1, 3 and pars. [0070] - [0073] and [0090])
Re-claim 6, Takahashi teaches a second soft circuit board, (fig. 1; 40 lower wiring substrate include flexible substrate) wherein each of the piezoelectric units (fig. 1; actuator 32a to 32f) is located between the first soft circuit board (fig. 1; 50 upper wiring substrate) and the second soft circuit board, (fig. 1; 40 lower wiring substrate) and the second soft circuit board (fig. 1; 40 lower wiring substrate) comprises a plurality of cutting areas, (fig. 1; 53c - 53f) wherein adjacent cutting areas are spaced with a cut through groove (fig. 1; 53a - 53b). (fig. 1)
Re-claim 10, Takahashi teaches wherein the second soft circuit board (fig. 1; 40 lower wiring substrate) comprises a plurality of second electrode areas, (fig. 1; electrodes 45a, 45b, 45c, 45d, 45e, and 45f) and each of the piezoelectric units (fig. 1; actuator 32a to 32f) respectively touches each of the cutting areas (fig. 1; 43c - 43f) in the second soft circuit board (fig. 1; 40 lower wiring substrate). (par. [0089])
Re-claim 11, Takahashi teaches wherein the piezoelectric unit (fig. 1; actuator 32a to 32f) comprises two elastic components (fig. 1 lower wiring substrate 40 is a flexible substrate and the upper wiring substrate 50 is a synthetic resin-based flexible substrate) and one piezoelectric component, (fig. 1; actuator 32a to 32f) wherein the piezoelectric component (fig. 1; actuator 32a to 32f) is located between the two elastic components, (fig. 1 lower wiring substrate 40 is a flexible substrate and the upper wiring substrate 50 is a synthetic resin-based flexible substrate) and the piezoelectric component (fig. 1; actuator 32a to 32f) contacts the first electrode area (fig. 3; electrodes 55a, 55b, 55c, 55d, 55e, and 55f) and the second electrode area (fig. 1; electrodes 45a, 45b, 45c, 45d, 45e, and 45f) respectively through the two elastic components. (pars. [0092] - [0093])
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2 - 4, 7 - 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over in Takahashi et al. “US 2013/0004922”.
Re-claim 2, Takahashi teaches the plurality of cutting areas (fig. 1; 43c - 43f and 53c - 53f) and the cut through grooves (fig. 1; 43a - 43b and 53a - 53b)  
Takahashi does not explicitly teach wherein the plurality of cutting areas are rectangular, the cut through grooves are U-shaped, any one of the cutting areas is surrounded by two cut through grooves, and openings of the U shapes of the two cut through grooves face each other. 
It is a design choice and that one of ordinary skill in the art would have found it obvious to have any kind of shape to represent cutting areas in the electronic device to achieve the claimed functionality. (MPEP §2144) In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Re-claim 3, Takahashi teaches the plurality of cutting areas (fig. 1; 43c - 43f and 53c - 53f) and the cut through grooves (fig. 1; 43a - 43b and 53a - 53b)  
Takahashi does not explicitly teach wherein the plurality of cutting areas are round and the cut through grooves are arcuate.
It is a design choice and that one of ordinary skill in the art would have found it obvious to have any kind of shape to represent cutting areas in the electronic device to achieve the claimed functionality. (MPEP §2144) In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Re-claim 4, Takahashi teaches the plurality of cutting areas (fig. 1; 43c - 43f and 53c - 53f) and the cut through grooves (fig. 1; 43a - 43b and 53a - 53b)  
Takahashi does not explicitly teach wherein each of the cutting areas has a perimeter, the perimeter of the cut through grooves being 80-90% of a perimeter of a cutting area. 
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “each of the cutting areas has a perimeter, the perimeter of the cut through grooves being 80-90% of a perimeter of a cutting area” is a matter of a design choice “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP §2144) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Re-claim 7, Takahashi teaches the plurality of cutting areas (fig. 1; 43c - 43f) of the second soft circuit board (fig. 1; 40 lower wiring substrate), the cut through grooves (fig. 1; 43a - 43b) of the second soft circuit board (fig. 1; 40 lower wiring substrate), any one of the cutting areas (fig. 1; 43c - 43f) is surrounded by two cut through grooves, (fig. 1; 43a - 43b) 
Takahashi does not explicitly teach wherein the plurality of cutting areas of the second soft circuit board are rectangular, the cut through grooves of the second soft circuit board are U-shaped, any one of the cutting areas is surrounded by two cut through grooves, and the openings of the U shapes of the two cut through grooves face each other. 
It is a design choice and that one of ordinary skill in the art would have found it obvious to have any kind of shape to represent cutting areas in the electronic device to achieve the claimed functionality. (MPEP §2144) In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
Re-claim 8, Takahashi teaches the plurality of cutting areas (fig. 1; 43c - 43f and 53c - 53f) and the cut through grooves (fig. 1; 43a - 43b and 53a - 53b)  
Takahashi does not explicitly teach wherein the plurality of cutting areas of the second soft circuit board are round, and the cut through grooves of the second soft circuit board are arcuate.
It is a design choice and that one of ordinary skill in the art would have found it obvious to have any kind of shape to represent cutting areas in the electronic device to achieve the claimed functionality. (MPEP §2144) In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Re-claim 9, Takahashi teaches the plurality of cutting areas (fig. 1; 43c - 43f and 53c - 53f) and the cut through grooves (fig. 1; 43a - 43b and 53a - 53b)  
Takahashi does not explicitly teach wherein each of the cutting areas of the second soft circuit board has a perimeter, the perimeters of the cut through grooves of the second soft circuit board being 80-90% of the perimeter of a cutting area.
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “each of the cutting areas of the second soft circuit board has a perimeter, the perimeters of the cut through grooves of the second soft circuit board being 80-90% of the perimeter of a cutting area” is a matter of a design choice “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP §2144) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Re-claim 12, Takahashi teaches wherein the first soft circuit board (fig. 1; 50 upper wiring substrate include flexible substrate) comprises a plurality of first electrode areas, (fig. 3; electrodes 55a, 55b, 55c, 55d, 55e, and 55f) wherein each of the first electrode areas is configured in each of the cutting areas (fig. 1; 53c - 53f). (figs. 1, 3 and pars. [0070] - [0073] and [0090])
12.	Claims 13 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over in Takahashi et al. “US 2013/0004922” in view of Gregorio et al. “US 2008/0084384”.
Re-claim 13, Takahashi teaches the piezoelectric vibration module as defined in claim 1,
Takahashi does not explicitly teach wherein the piezoelectric vibration module is configured below the touch panel, wherein when any one of the plurality of piezoelectric units generates a piezoelectric effect, a resonance frequency of the piezoelectric unit is lower than 500 Hz. 
However, Gregorio teaches wherein the piezoelectric vibration module (fig. 1; 16) is configured below the touch panel, (fig. 1; 14) wherein when any one of the plurality of piezoelectric units generates a piezoelectric effect, a resonance frequency of the piezoelectric unit is lower than 500 Hz. (par. [0018] actuator 16 has a resonant frequency of approximately 150 Hz-190 Hz.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Gregorio vibrations along the screen surface (X or Y vibrations) are advantageous as they produce equivalent haptic information and also are distributed more evenly over the entire touchscreen due to inherent stiffness of the screen in those directions. (par. [0018]) 
Re-claim 14, Takahashi in view of Gregorio teaches the haptic feedback module defined in claim 13, 
Takahashi and Gregorio do not explicitly teach wherein each of the first electrode areas has a first length L1 and each of the piezoelectric units has a second length L2, wherein the first length L1 is 10-20% of the second length L2.
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “each of the first electrode areas has a first length L1 and each of the piezoelectric units has a second length L2, wherein the first length L1 is 10-20% of the second length L2” is a matter of a design choice “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP §2144) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Re-claim 15, Takahashi in view of Gregorio teaches the haptic feedback module defined in claim 13, 
Takahashi and Gregorio do not explicitly teach wherein each of the second electrode areas has a first length L1, wherein the first length L1 of each of the second electrode areas is 10-20% of the second length L2.
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “each of the second electrode areas has a first length L1, wherein the first length L1 of each of the second electrode areas is 10-20% of the second length L2” is a matter of a design choice “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP §2144) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Re-claim 16, Takahashi in view of Gregorio teaches the haptic feedback module defined in claim 13, 
Takahashi and Gregorio do not explicitly teach wherein the piezoelectric units each comprise an elastic component and a piezoelectric component, the piezoelectric component is located between the elastic component and the second soft circuit board, and the piezoelectric component has a third length L3, wherein the first length L1 is 10-20% of the third length L3.
However, It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to include “the piezoelectric units each comprise an elastic component and a piezoelectric component, the piezoelectric component is located between the elastic component and the second soft circuit board, and the piezoelectric component has a third length L3, wherein the first length L1 is 10-20% of the third length L3” is a matter of a design choice “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP §2144) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Conclusion
13.	 The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Je “US 2010/0090813”
Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/S.A/
Examiner, Art Unit 2626                                                                                                                                                                                             /Michael J Jansen II/Primary Examiner, Art Unit 2626